Citation Nr: 1144588	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction in the disability rating from 50 percent to 30 percent, effective from February 1, 2008, for the service-connected posttraumatic stress disorder (PTSD) was proper.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, in which the RO reduced the Veteran's disability rating from 50 percent to 30 percent for his service-connected PTSD.  The Veteran then expressed disagreement with that decision.  Although his disagreement essentially sought only a higher disability rating, the Board finds that it encompasses the appropriateness of the reduction in his disability rating as well.  Thus, the Board has adjusted the issues as stated on the title page of this decision.

The Veteran appeared and testified at a hearing conducted at the RO before a Decision Review Officer in October 2007.  A copy of the transcript of this hearing has been associated with the claims file.

As set forth below, in light of the reinstatement of the 50% rating for the service-connected PTSD, the issue of entitlement to a disability rating greater than 50% is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected PTSD.

2.  By an October 2003 decision, the RO awarded an increased rating to 50 percent, effective from August 20, 2003, for the service-connected PTSD.  
3.  By the November 2007 rating decision, the RO reduced the disability rating for the Veteran's PTSD from 50 percent to 30 percent, effective February 1, 2008.  

4.  Evidence of record does not establish that there was actual improvement in the Veteran's service-connected PTSD or that there was an actual improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of the 50 percent schedular rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in November 2007 and was effective February 1, 2008.  It reduced the Veteran's combined disability rating from 50 percent to 30 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which set forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

In an October 2003 rating decision, the RO granted an increased disability rating to 50 percent effective August 20, 2003, for the Veteran's service-connected PTSD.  In a November 2007 rating decision, the RO reduced the disability rating for the Veteran's service-connected PTSD from 50 percent to 30 percent.  The reduction was effective on February 1, 2008.  Consequently, the Board finds that the 50 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate.  Although there was evidence of some improvement in the Veteran's PTSD after his inpatient treatment in March through April of 2007, there is no showing that, based on a review of the entire history of his PTSD, improvement in the overall disability actually had occurred or that an improvement in his ability to function under the ordinary conditions of life and work had occurred.  

The medical evidence demonstrates that the Veteran underwent inpatient treatment for his PTSD from March 7th to April 20th in 2007.  On admission, his Global Assessment of Functioning (GAF) score was 50 with total frequency, intensity, and severity points at 72.  Upon discharge, his GAF score was 62 with 59 points for total frequency, intensity and severity.  The discharge summary indicates that the Veteran mental status at discharge was essentially within normal limits with mood reported as "good" and "sleep even better."  He denied suicidal ideation and thoughts of harming others.  He continued to complain of impairment of concentration and a poor memory but reported feeling healthier and benefiting from the program.  He referenced learning better ways to cope with challenges and better problem solving methods to avoid engaging in maladaptive coping behaviors.  He had a more positive attitude towards his future and had a strong resolve towards recovery.  It was noted that he had learned a more healthy way to address symptoms of PTSD, and his prognosis was good.

The Veteran filed a claim for an increased disability rating in June 2007 on the basis that his PTSD had worsened because he had attended the PTSD course and was now on medication.  He underwent VA PTSD examination in July 2007, when he reported that, since August 2003, some of his symptoms had gotten better while others had remained pretty much the same.  He had a couple of friends and a new girlfriend for about a year, whom had moved in with him.  He reported his startle response was pretty much the same as in 2003.  His sleep was a lot better since he was started on Remeron daily in April of 2007.  He slept about five to six hours a night, although he awoke a few times and did not know why, although occasionally it was a dream about his daytime experiences.  His last nightmare was a couple of weeks before.  He stated that he only has nightmares when he experiences situations that trigger thoughts about Vietnam, such as smells, hearing helicopters, or heavy rain with lightening.  He recently began watching television and watches western movies (not bothered by the gunfights) but avoids watching war movies and the news.  He spends time on the internet and plays games with his girlfriend.  

He reported that his mood was a lot better than it was in 2003, although his girlfriend stated that he sometimes got moody.  He had not had any bouts of anger since 2003 and had not gotten into any fights or become irritable.  He stated that his mood had been fairly stable at about a 4 to 5 out of 10.  He did not have anhedonia.  He worked 16 hours per day and, when he got home to his ranch, cared for all of his animals, which he found to be very relaxing.  

He also related that he still had a little bit of guilt about surviving Vietnam when other people who had a lot more going for them died, and he stated he thought about that daily.  His energy and appetite were fine.  He never attempted suicide in the past and did not have any suicidal thoughts at this time.  He stated that his worrying was a lot better than it used to be.  He denied any features of obsessive compulsive disorder.  He stated that his hypervigilance was much less.  He was able to go to horse shows, although he tended to stay on the side and he was not afraid, even if he and his girlfriend went to a restaurant that he was not familiar with.  The only problem he reported was maintaining his concentration at work.  He stated that he got "spaced out" at work and, therefore, was hollered at quite a lot, but he never became irritable or angry with his work mates or his superiors and had, therefore, not gotten into any trouble.  He did admit to avoiding large crowds, but got on quite easily if there were just a few people around.  He denied any paranoia, auditory or visual hallucinations or any type of delusional thought.

With regard to his family, he stated he had no contact with his mother and one sister who lived in North Dakota, but had a very good relationship with his sister who lived nearby.  He was previously married for 19 years and divorced in 1990.  He has an adult son and daughter from that marriage.  He reported he had not kept in contact with his son after the divorce, although he reported he planned to attend his son's wedding that was in two weeks; however, he had a good relationship with his daughter and her children, whom he visited at least twice a year.  With regard to employment, he began working part time at the VA Medical Center in Hot Springs, which was converted to full time in July 2003 where he continued to work 16 hours a day.  The only problem he reported was having some difficulty paying attention and gets hollered at, but he reported he walks away from that.  He stated he enjoyed his work.  He had never been late for work or not shown up for work.  

Mental status examination was essentially normal although the Veteran's mood was reported to be a 4 to 5 out of 10.  The Veteran, however, was cooperative and joked and smiled quite easily.  His affect was full and appropriate.  He admitted to a little bit of obsessive thoughts, but no compulsive behaviors, delusions, hallucinations, paranoia, or suicidal or homicidal thoughts.  Although he complained of having poor concentration at work, testing indicated his concentration and memory were good.  Prolonged PTSD with fairly mild to moderate symptoms was diagnosed, and a GAF score of 70 was assigned.  The examiner noted that the Veteran was not troubled at that time by any other Axis I or Axis II disorders and that he had no problems obtaining and maintaining gainful employment.  He did, however, have some transient and mild problems with maintaining family role functioning, mainly because he had a poor relationship with his son, his mother and one sister, but he did have a good relationship with his daughter, grandkids and one sister.  The examiner also noted that the Veteran had some transient and mild problems with social and interpersonal relationships, mainly because he had no other friends but did have a good relationship with his girlfriend.  He had no interpersonal problems with friends at work and no problems maintaining recreation and leisure pursuits.  The examiner noted that the Veteran's PTSD signs and symptoms required continuous medication since April of 2007 for his insomnia.

Finally, VA treatment records from May 31, 2007, through September 4, 2007, demonstrate that the Veteran's symptoms were essentially stable although he complained of some depression, and anxiety and a constricted affected were noted.

Based upon this evidence, the RO issued a proposed rating decision in September 2007 to reduce the 50 percent rating assigned for the Veteran's PTSD to 30 percent on the basis that this evidence demonstrates an improvement in his symptoms.  The Veteran has disagreed with this reduction.  He appeared at a hearing at the RO in October 2007, when he testified that some of his symptoms (and his ability to handle them) improved as a result of the inpatient treatment program for his PTSD but that he continued to have daily intrusive thoughts with occasional nightmares and flashbacks usually triggered by some occurrence.  He testified that he has problems with close quarters, especially in the dark, as he was in tunnels in Vietnam, and this can cause panic attacks.  He testified that, at work, he begins to think about things so that he is not paying attention; that he gets hollered at for not listening or remembering to do what he was told to do; and that he prefers to stay away from crowds and, if he has to be in one, he stays on the outskirts of it.  Medication improves his sleep.  He gets about five hours a night, although he stated he rarely gets a full straight five hours of sleep.  His mood is variably and often depends on what is happening in his life, such as how much sleep he is getting.  He reported that he works a lot, which he learned during his inpatient treatment is one of the side effects of his PTSD so he does not have time to think about things.  

A September 25, 2007 VA treatment note demonstrates that the Veteran had a worsening of his PTSD symptoms after a helicopter ride a few days before, which resulted in increased anxiety and insomnia.  He also reported some trouble with depression and occasional suicidal thoughts.  His medication was increased as a result.  Subsequent treatment records show the Veteran continued to experience increased symptoms including sleeplessness, depression, anhedonia, crying, suicidal ideation and fatigue, among others.  He continues to report his concentration at work is poor and he continues to be hollered at for that problem.  In January 2008, he reported worsening mood, feeling tired with poor sleep, increased nightmares (two to three times a week), and suicidal thoughts (especially when more tired).  He reported medications were not helping.  He also reported an increase in alcohol use.

Consequently, the Board finds that, although it appears the Veteran initially had some improvement following his participation in the inpatient PTSD program, that improvement was not sustainable under the ordinary conditions of life and work.  Once the Veteran had an experience that triggered a worsening in his PTSD symptoms in September 2007, he decompensated, and his overall functioning decreased to at least the level that he was at prior to his inpatient treatment in March 2007, which is indicated by his increased PTSD symptoms such as insomnia, nightmares, anxiety, depression and suicidal ideation, as well as his increase in the use of alcohol when his medications were not being effective.  As a result, the Board finds that the period of improvement in functioning for those five months in 2007 from April to September were only temporary and thus not indicative of an overall improvement in functioning that was maintainable under the ordinary conditions of the Veteran's life and work.  For this reason, the Board finds that the reduction of the Veteran's disability rating for his service-connected PTSD was not appropriate, and the 50 percent disability rating is restored.

ORDER

The reduction of the disability rating for the Veteran's PTSD was not factually proper, and the 50 percent disability rating is restored, effective February 1, 2008.


REMAND

Having reinstated the 50 percent rating for the Veteran's service-connected PTSD, the Board finds that additional development is necessary prior to rendering a decision on the Veteran's claim for entitlement to a higher disability rating.
Initially, the Board notes that the record reflects the Veteran receives all of his mental health care at the VA Medical Center in Hot Springs, South Dakota.  The last treatment records in the claims file are from March 2008.  As almost four years have lapsed, the Board finds that any mental health treatment records subsequent to March 2008 should be obtained and associated with the Veteran's claims file as they would be relevant in determining the severity of his PTSD during the intervening period.  Also, VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the Veteran's VA mental health treatment records from April 2008 to the present should be associated with his claims file.

Finally, the Board finds that the Veteran should be scheduled for a new VA PTSD examination.  The last VA examination was conducted in July 2007.  As previously discussed, however, the Board finds that subsequent VA treatment records from September 2007 through March 2008 demonstrate that the Veteran incurred a period of decompensation that was productive of increased depression, increased anxiety, increased nightmares, increased insomnia/sleeplessness, anhedonia, occasional suicidal thoughts and continued problems with concentration at work.  There was also an indication in the records that, because of these increase symptoms, the Veteran had increased his use of alcohol.  Consequently, the Board finds that there is evidence of record that indicates the Veteran's PTSD worsened after the last VA examination.  There is not, however, any contemporaneous medical evidence to show the severity of his service-connected PTSD.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Accordingly, this case is REMANDED for the following:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter regarding the issue of entitlement to an increased disability rating for the service-connected PTSD.  

2.  Obtain the Veteran's mental health treatment records from the VA Medical Center in Hot Springs, South Dakota, from April 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the Veteran's claims folder.  

3.  Then, the Veteran should be scheduled for a VA PTSD examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should provide a diagnosis of all Axis I mental disorders identified on examination, to include but not limited to PTSD and a depressive disorder.  If an Axis I mental disorder other than PTSD is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to, or aggravated by, the Veteran's service-connected PTSD.  

The examiner should assign a Global Assessment of Functioning (GAF) score for symptoms and functional impairment related to the Veteran's PTSD.  Only if another psychiatric disorder is diagnosed that is found to be related to or aggravated by his PTSD should the GAF score encompass such additional disorder.  The examiner must comment on the extent to which the service-connected PTSD (and any other associated psychiatric disorders) impairs the Veteran's occupational and social functioning and explain how this relates to the GAF score assigned.  Complete rationale for all conclusions and opinions reached should be provided.

4.  Thereafter, the issue of entitlement to a disability rating greater than 50 percent for the service-connected PTSD should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


